—Order, Supreme Court, Bronx County (Stanley Green, J.), entered September 15, 1995, which denied defendants’ motion for summary judgment dismissing the complaint, is unanimously reversed, on the law, without costs, the motion is granted and the complaint is dismissed. The Clerk is directed to enter judgment in favor of the defendants-appellants dismissing the complaint. Order, same court and Justice, which granted defendants’ motion to reargue and, upon reargument, adhered to the prior decision, is unanimously dismissed as academic in view of the foregoing.
Initially, we note our disagreement with the IAS Court’s finding with respect to the scope of defendants’ duty and conclude that the provisions of the contract in question do not provide for a duty on the part of defendants to inspect the sidewalk bridge in question at periodic intervals (see, Gerdowsky v Crain’s N Y. Bus., 188 AD2d 93).
We also find that the IAS Court erred when it determined that an issue of fact existed as to whether defendants had notice of the alleged defect. In the matter before us, plaintiff has *334failed to demonstrate that defendant created the dangerous condition or had actual notice of it, and has submitted no evidence as to the amount of time that the dangerous condition existed from which a jury could infer constructive notice (Moss v JNK Capital, 211 AD2d 769, affd 85 NY2d 1005; Fasolino v Charming Stores, 77 NY2d 847, 848). Concur—Wallach, J. P., Nardelli, Tom, Mazzarelli and Andrias, JJ.